Citation Nr: 1115978	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  09-12 565	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to a compensable rating for post-operative bilateral inguinal hernia.

2.  Entitlement to a rating in excess of 10 percent for herniorrhaphy scarring.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from March 1979 to July 1979 and from May 1987 to April 1992, with additional periods of active duty for training and inactive duty for training in the Reserve forces.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the St. Petersburg, Florida RO.  [During the course of this appeal, the Veteran's claims file was temporarily "brokered" to the St. Petersburg RO; it is now in the jurisdiction of the Cheyenne, Wyoming RO.]  These matters were previously before the Board in November 2009 and in July 2010, when they were remanded for additional development.  In March 2011, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.   

The matter of the rating for post-operative bilateral inguinal hernia is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

In March 2011, prior to the promulgation of a decision in the matter, the Board received notification from the Veteran that he was withdrawing his appeal in the matter of the rating for herniorrhaphy scars; there are no questions of fact or law in this matter remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran are met with respect to the matter involving the rating for herniorrhaphy scars; the Board has no further jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(a)(b)(c) (2010).
REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(a)(b).  

In April 2009, the Veteran filed a substantive appeal that perfected his appeal in the matter of the rating for scars of post-operative inguinal hernia.  In testimony before the undersigned in March 2011 (as reflected by the transcript associated with the claims file), the Veteran confirmed he is withdrawing his appeal in this matter and limiting his appeal to the matter of the rating for post-operative bilateral inguinal hernia.  

As the Veteran has withdrawn his appeal in the matter, there remain no allegations of error of fact or law for appellate consideration in the matter of the rating for herniorrhaphy scars.  Accordingly, the Board has no further jurisdiction in this matter, and the appeal in the matter must be dismissed.

ORDER

The appeal in the matter of the rating for herniorrhaphy scars is dismissed.




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2010). 

Regarding the matter of the rating for post-operative bilateral inguinal hernia, the Veteran testified that this disability has worsened since his VA examination in July 2008.  Specifically, he testified that he has had substantial problems with pain and bulging at the site of the hernias.  He testified that there has been recurrence of the hernias since his surgery.  He testified that bulging was noted on a more recent VA examination in July or August 2010.  

A review of the claims file found no record of a VA examination of the Veteran since July 2008.  If he was indeed afforded a VA examination since that time, the records of such examination must be obtained.  If there is no record of any more recent VA examination since July 2008, inasmuch as the report of that examination is now dated (and because the Veteran is competent to observe a worsening of symptoms such as bulging), a contemporaneous examination is necessary to assess the current severity of his post-operative bilateral inguinal hernia.   

Additionally, a review of the claims file found that the most recent VA treatment records associated with the record are from June 2008.  Records of any VA treatment the Veteran may have received for his post-operative bilateral inguinal hernia since then are constructively of record, are likely to contain pertinent information, and must be secured.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the record copies of the complete updated clinical records (any not already associated with the claims file) of any VA treatment the Veteran has received for post-operative bilateral inguinal hernia since June 2008.

2.  The RO should ascertain whether or not the Veteran was afforded a VA examination for post-operative hernia since July 2008 (reported by the Veteran to have occurred in July or August 2010).  If a report of such examination exists, the RO should secure a copy of the examination report for the record, and assess whether the examination was adequate for rating purposes.  If there is no record of such VA examination or if the report is unavailable because it has been lost, it must be so noted in the record.  In such event (or if an examination report is found, but deemed inadequate for rating purposes), the RO should arrange for the Veteran to be examined by an appropriate physician to determine the current severity of his post-operative bilateral inguinal hernias.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination, and the examiner must have a copy of the criteria for rating hernias.  Findings reported must address the criteria in the rating schedule (Code 7338), and must specifically include whether or not there has been postoperative recurrence of the hernia.  The examiner must explain the rationale for all opinions offered, to include comment on the nature and degree of functional impairment associated with the inguinal hernia disability (exclusive of that attributable to the scar).

3.  The RO should then re-adjudicate the Veteran's claim, to include a finding of whether or not the schedular criteria are adequate to rate the disability.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


